DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Request for Continued Examination filed on 5/12/2022.

Status of Claims
Claims 1-20 are pending in this Office Action.

Continued Examination Under 37 CFR 1.114 

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/12/2022 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
 
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Swallow et al. (US 2018/0121297) “Swallow”, in view of Chen (US 2010/0070475), and further in view of Saika (US 2005/0060356).  
Regarding Claim 1; Swallow discloses a method, comprising: 
receiving a plurality of files; creating a backup saveset that includes the plurality of files (Swallow: paragraphs [0004,0124] – create backup for files that require backup; during a secondary copy operation, data agent 142 may arrange or assemble the data and metadata into one or more files having a certain format (e.g., a particular backup or archive format) before transferring the file(s) ); 
identifying different classifications that each correspond to a respective file property; selecting a respective classification for each of the files (Chen: paragraph [0026] – the backup files can be classified based on the file extension (e.g. word files, audio files, compressed files, video files, and any types of files); 
Swallow and Chen do not explicitly disclose assigning the selected classifications to each of the files in the backup saveset, and a classification is not necessary assigned according to a file type of a file. However, Saika discloses assigning the selected classifications to each of the files in the backup saveset, and a classification is not necessary assigned according to a file type of a file (Saika: Figs. 2, 7; paragraph [0082] – assigning classification result according to data characteristics to files). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing data of the claimed invention to combine the teachings of Saika into the teachings of Swallow and Chen to include invention to make it possible to perform backup processing that is suited to the data characteristics pertaining to the backup target data as taught by Saika (par. 0008). 
Saika further discloses assigning a respective storage media type to each of the classified files in the backup saveset, and the storage media type is assigned to a given file based on the classification that has been assigned to that file (Saika: Figs. 2, 5, 7; Abs.; paragraph [0083] - the backup destination mapping information includes information indicating which data characteristic ID, assigned file is backed up to which backup destination server);
transmitting the backup saveset, including the classified files, to a storage site (Saika: Fig. 11; Abs. – transmits the backup targets files to the determined servers).
Regarding Claim 2; Saika discloses wherein one of the storage media types is different from another of the storage media types (Saika: paragraph [0005] – a destination storing data to be backed up (hereinafter "backup target data") is selected from among the plurality of backup destination servers on the basis of the reliability, performance, or processing speed of the plurality of backup destination servers).
Regarding Claim 3; Swallow discloses wherein the method is performed by a backup and restore application (Swallow: paragraph [0078] – backup and restore operations).
Regarding Claim 4; Chen discloses wherein the file properties comprise any one or more of the following: file compressibility, file dedupability; and file type (Chen: paragraph [0026] – the backup files can be classified based on the file extension (e.g. word files, audio files, compressed files, video files, and any types of files).
Regarding Claim 5; Saika further comprising receiving information and using the information as a basis for classifying the files (Saika: Abs. – file characteristic and metadata).
 Regarding Claim 6; Swallow discloses wherein one of the files is relatively more compressible and/or dedupable than another of the files (Swallow: paragraph [0068]).
Regarding Claim 7; Swallow discloses wherein one of the storage media types is relatively less expensive for a customer to use than another of the storage media types (Swallow: paragraph [0076]).
Regarding Claim 8; Saika discloses wherein the method is performed automatically by a backup and restore application, without requiring a user or other entity to classify the files, or to assign storage media types to the files (Saika: paragraphs [0084, 0138]).
Regarding Claim 9; Swallow discloses further comprising tracking the storage media where each of the files is stored at the storage site (Swallow: paragraph [0112] – storage manager 140 track information that permits it to select, designate, or otherwise identify content indices, deduplication databases, or similar databases or resources).
Regarding Claim 10; Swallow discloses wherein classification of the files is based in part on a customer service level agreement (SLA) (Swallow: paragraph [0068] - some files may form a first subclient that requires compression and deduplication and is associated with a first storage policy. Other files of the client may form a second subclient that requires a different retention schedule as well as encryption, and may be associated with a different, second storage policy).
Regarding claims 10-20; note the rejection of claims 1-10. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under same prior-art teachings.

Prior Art
The prior arts made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thuy (Tiffany) Bui whose telephone number is (571)270-3423.  The examiner can normally be reached on Mon - Fri 7:00-3:30 EST.
            If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Thuy (Tiffany)  Bui/                
Examiner, Art Unit 2153



/ALFORD W KINDRED/Supervisory Patent Examiner, Art Unit 2153